                                                            Case 2:16-cv-02046-JAD-NJK Document 121 Filed 01/15/19 Page 1 of 3
                                                            


                                                          %UDGOH\7$XVWLQ(VT                                    
                                                            1HYDGD%DU1R
                                                          61(//	:,/0(5//3
                                                          +RZDUG+XJKHV3DUNZD\6XLWH
                                                            /DV9HJDV1HYDGD
                                                          7HOHSKRQH
                                                            )DFVLPLOH
                                                          EDXVWLQ#VZODZFRP
                                                            
                                                          Attorneys for Defendant
                                                            Equifax Information Services LLC
                                                       

                                                                                       81,7('67$7(6',675,&7&2857
                                                                                              ',675,&72)1(9$'$
                                                       /28,6$&$5',1$/,                                   &DVH1RFY-$'1-.
                                                                                                                 
                                                                                                              027,21725(029($77251(<
                                                                                 3ODLQWLII    
                                                                                                                 )520(/(&7521,&6(59,&(/,67
                                                      
             3883 Howard Hughes Parkway, Suite 1100




                                                            YV                                 
                                                                                                 
Snell & Wilmer




                                                      
                    Las Vegas, Nevada 89169




                                                                                                 
                                                            3/86)285,1&5&:,//(<+20(      
                         LAW OFFICES

                          702.784.5200




                                                         )851,6+,1*6:(%%$1.'(//           
                               L.L.P.




                                                            ),1$1&,$/6(59,&(6(48,)$;         
                                                      
                                                            ,1)250$7,216(59,&(6//&(;3(5,$1 
                                                            ,1)250$7,2162/87,216,1&        
                                                                                              
                                                                                                
                                                                               'HIHQGDQWV   
                                                                61(// 	 :,/0(5 //3 KHUHE\ UHTXHVWV WKDW LW DQG DOO RI LWV OLVWHG DWWRUQH\V EH
                                                         UHPRYHG IURP WKH &0(&) VHUYLFH OLVW IRU WKLV PDWWHU EHFDXVH (TXLID[ ,QIRUPDWLRQ 6HUYLFHV
                                                         //&KDVEHHQGLVPLVVHGVLQFH1RYHPEHU
                                                         
                                                         
                                                         
                                                                
                                                                
                                                                
                                                                
                                                                
                                                                                                              
                                                                                                                                                                  

                                                            
                                                            Case 2:16-cv-02046-JAD-NJK Document 121 Filed 01/15/19 Page 2 of 3
                                                            


                                                                 61(//	:,/0(5//3VSHFLILFDOO\UHTXHVWVUHPRYDORIWKHIROORZLQJDWWRUQH\VIURP
                                                          WKHVHUYLFHOLVW%UDGOH\7$XVWLQ(VT
                                                                 5HVSHFWIXOO\VXEPLWWHGWKLVWKGD\RI-DQXDU\
                                                            
                                                                                                            61(//	:,/0(5//3
                                                                                                         
                                                                                                       
                                                                                                         %\VBradley Austin                 
                                                                                                           %UDGOH\7$XVWLQ
                                                                                                             1HYDGD%DU1R
                                                       
                                                                                                             +RZDUG+XJKHV3NZ\6XLWH
                                                                                                           /DV9HJDV19
                                                                                                             
                                                                                                            Attorneys for Defendant
                                                                                                              Equifax Information Services LLC
                                                      

                                                      

                                                      
             3883 Howard Hughes Parkway, Suite 1100
Snell & Wilmer




                                                      
                    Las Vegas, Nevada 89169
                         LAW OFFICES

                          702.784.5200




                                                      
                               L.L.P.




                                                                     IT IS SO ORDERED.
                                                                  Dated: January 16, 2019
                                                                     .
                                                                  .
                                                                  _______________________________
                                                                     Nancy J. Koppe
                                                                  United States Magistrate Judge
                                                      

                                                      

                                                      

                                                      

                                                      

                                                      

                                                      

                                                      

                                                      

                                                      
                                                            
                                                                                                                                                    
                                                            
                                                            Case 2:16-cv-02046-JAD-NJK Document 121 Filed 01/15/19 Page 3 of 3
                                                            


                                                                                              &(57,),&$7(2)6(59,&(
                                                                     ,KHUHE\FHUWLI\WKDWDWUXHDQGH[DFWFRS\RIWKHIRUHJRLQJKDVEHHQVHUYHGWKLVWKGD\RI
                                                          -DQXDU\YLD&0(&)
                                                                           
                                                          'DYLG+.ULHJHU(VT
                                                          +DLQHV	.ULHJHU//&
                                                            6(DVWHUQ$YH6WH
                                                          +HQGHUVRQ1HYDGD
                                                                           
                                                                                                           
                                                                                                             %\VLyndsey Luxford            
                                                                                                               $QHPSOR\HHRI6QHOO	:LOPHU//3
                                                       
                                                            
                                                      
                                                             
                                                            
                                                      

                                                      
             3883 Howard Hughes Parkway, Suite 1100
Snell & Wilmer




                                                      
                    Las Vegas, Nevada 89169
                         LAW OFFICES

                          702.784.5200




                                                      
                               L.L.P.




                                                      

                                                      

                                                      

                                                      

                                                      

                                                      

                                                      

                                                      

                                                      

                                                      

                                                      

                                                      

                                                      

                                                      
                                                            
                                                                                                                                                              
                                                            
